Citation Nr: 1628459	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-45 222	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder to include of the cervical, thoracic, and lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of left foot fractures of the first, second, and third metatarsals, prior to October 13, 2010, and in excess of a 20 percent disability rating thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In pertinent part, the RO continued a 10 percent disability rating for residuals, fractures, first, second, and third metatarsals of the left foot and denied service connection for a back condition, to include the cervical, thoracic, and lumbar spine.  

In a July 2013 rating decision, the RO granted a 20 percent disability rating, for the left foot disorder, effective February 2013. 

Additionally, in a February 2014 the RO established the 20 percent disability rating for the left foot disorder, effective October 13, 2010.  

In April 2016, the Veteran testified during a hearing before the undersigned at the RO; a transcript is of record.  



FINDING OF FACT

On April 21, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, during his Board hearing, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


